     Case 1:20-cv-00076-AWI-HBK Document 40 Filed 02/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   RODERICK WILLIAM LEAR,                            No. 1:20-cv-00076-AWI-HBK
12                      Plaintiff,                     ORDER OF VOLUNTARILY DISMISSAL
                                                       WITH PREJUDICE UNDER FED. R. CIV.
13          v.                                         P. 41(A)(1)(A)(ii)
14   ROBIN MCCONNELL, ET. AL.
15                      Defendants.
16
            On February 2, 2021, the parties’ filed a “Joint Stipulation and Order for Dismissal with
17

18   Prejudice,” stipulating to dismissal under Fed. R. Civ. P. 41(a)(1)(A)(ii), with prejudice, noting

19   that the parties have resolved the case in its entirety, and further noting each party bears their own

20   attorneys’ fees and costs. See Doc. No. 39. Considering the parties’ Joint Stipulation under Rule
21   41(a)(1)(A)(ii), this case is dismissed with prejudice. See Id.; see also Wilson v. City of San Jose,
22
     111 F.3d 688, 692 (9th Cir. 1997).
23
            Accordingly, it is ORDERED:
24
            1. Pursuant to the parties’ Joint Stipulation (Doc. No. 39) this is action is dismissed with
25

26   prejudice.

27          2. The Clerk of Court is respectfully directed to terminate any pending motions and close

28
                                                       1
     Case 1:20-cv-00076-AWI-HBK Document 40 Filed 02/03/21 Page 2 of 2


 1   this case.
 2

 3
     IT IS SO ORDERED.
 4

 5   Dated:       February 3, 2021
 6                                            HELENA M. BARCH-KUCHTA
                                              UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                          2
